 Case 1:20-cv-03127-SAB   ECF No. 102   filed 10/30/20   PageID.2927 Page 1 of 7




1     ROBERT W. FERGUSON
      Attorney General
2     NOAH GUZZO PURCELL, WSBA #43492
      Solicitor General
3     NATHAN K. BAYS, WSBA #43025
      KRISTIN BENESKI, WSBA #45478
4     ANDREW R.W. HUGHES, WSBA #49515
      CRISTINA SEPE, WSBA #53609
5     Assistant Attorneys General
      EMMA S. GRUNBERG, WSBA #54659
6     TERA M. HEINTZ, WSBA #54921
        (application for admission forthcoming)
7     KARL D. SMITH, WSBA #41988
      Deputy Solicitors General
8     800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
9     (206) 464-7744

10
                      UNITED STATES DISTRICT COURT
11                   EASTERN DISTRICT OF WASHINGTON
                                AT YAKIMA
12
      STATE OF WASHINGTON, et al.,             NO. 20-03127-SAB
13
                    Plaintiffs,                ORDER REGARDING ELECTION
14                                             MAIL
        v.
15                                             [PROPOSED]
      DONALD J. TRUMP, et al.,
16
                    Defendants.
17

18
19

20

21

22


                                                             ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                   1                   Complex Litigation Division
     [PROPOSED]                                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     NO. 20-03127-SAB                                                    (206) 464-7744
 Case 1:20-cv-03127-SAB       ECF No. 102    filed 10/30/20   PageID.2928 Page 2 of 7




1                              [JOINTLY PROPOSED] ORDER
2
             Whereas, postal facilities already conduct daily “all clears”1 to identify all
3
      Election Mail in the facility and ensure that it is processed in a timely way,
4
             Whereas, USPS collects reports from facilities regarding daily “all clear”
5
      activity,
6

7            It is ORDERED that:

8            1.       Starting October 31, 2020 and continuing through November 10,
9     2020, each day by 10:00 AM Pacific Time, USPS shall report to the Court the
10
      prior day’s “all clear” status for each facility and processing center in the Detroit
11
      and Lakeland Districts;
12
13
             1
14               USPS uses daily “all clears” to ensure that all Election Mail is accounted

15    for within the system. In the all clear process, in-plant support personnel in

16    processing or delivery units use a checklist to confirm that mail scheduled or

17    “committed” to go out that day has gone out, and anything committed for the next

18    day is at the front of the line. Personnel conducting all clears consult Election

19    Mail logs, and also check all locations within the facility (e.g., processing

20    equipment) to ensure that all pieces of Election Mail in the facility’s possession

21    are in the proper location (either already sent out for delivery or further

22    processing, or at the front of the line for the next day). ECF No. 76 at 25.


                                                                  ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                        2                   Complex Litigation Division
     [PROPOSED]                                                        800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
     NO. 20-03127-SAB                                                         (206) 464-7744
 Case 1:20-cv-03127-SAB    ECF No. 102     filed 10/30/20   PageID.2929 Page 3 of 7




1           2.     By 1:00 PM Pacific Time each day, USPS shall provide an
2
      explanation for any facility that fails to report or that reports non-compliance;
3
            3.     If USPS identifies any incoming ballots in its “all clear” processes
4
      in these facilities from the date of this order through Election Day, it shall make
5
      every effort to deliver those ballots by 8:00 PM local time on Election Day as
6

7     required by Michigan and Wisconsin law, including by using Priority Mail

8     Express and/or other extraordinary measures;
9           4.     If USPS identifies any outgoing ballots in its “all clear” processes in
10
      these facilities between the date of this order and November 1, 2020, it shall make
11
      every effort to deliver those ballots to voters on or before November 2, 2020,
12
      including by using Priority Mail Express or other extraordinary measures.
13

14

15

16

17

18
19

20

21

22


                                                                ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                      3                   Complex Litigation Division
     [PROPOSED]                                                      800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
     NO. 20-03127-SAB                                                       (206) 464-7744
 Case 1:20-cv-03127-SAB        ECF No. 102    filed 10/30/20   PageID.2930 Page 4 of 7




1                            [PLAINTIFFS’ PROPOSED] ORDER2
2
               It is FURTHER ORDERED that Counsel for Plaintiffs shall have
3
      reasonable access to USPS facilities to monitor compliance with the Court’s
4
      orders. The parties’ counsel shall attempt to reach agreement on any inspection
5
      requests. If they cannot reach agreement, the parties may bring requests to the
6

7     Court.

8
               2
9                  Plaintiffs’ Statement: Plaintiffs believe basic monitoring is warranted

10    to ensure that “all clear” checks are being completed, given the number of recent

11    reported instances in which “all clear” checks have not been performed at all. See

12    Case No. 1:20-cv-06516-VM (S.D.N.Y.), ECF No. 91-4. As indicated in their

13    proposed order, Plaintiffs will work with Defendants to make arrangements for

14    inspection as necessary and appropriate.

15             Defendants’ Statement: Defendants oppose Plaintiffs’ proposal

16    regarding Counsel for Plaintiffs acting as compliance monitors in USPS facilities.

17    There are significant safety and security concerns with having otherwise

18    unauthorized individuals in USPS facilities, particularly without a specific,

19    narrowly tailored role. Such request is also unwarranted in light of the presence

20    of the United States Postal Inspection Service and the USPS Office of Inspector

21    General, both of which have been active in investigating and responding to the

22    same issues.


                                                                   ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                         4                   Complex Litigation Division
     [PROPOSED]                                                         800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
     NO. 20-03127-SAB                                                          (206) 464-7744
 Case 1:20-cv-03127-SAB      ECF No. 102   filed 10/30/20   PageID.2931 Page 5 of 7




1           It is SO ORDERED.
2
            ISSUED this _____ day of October, 2020.
3

4
                              THE HONORABLE STANLEY A. BASTIAN
5

6     Presented by:

7     ROBERT W. FERGUSON
      Attorney General of Washington
8
      /s/ Noah Guzzo Purcell
9     NOAH GUZZO PURCELL, WSBA #43492
      Solicitor General
10    NATHAN K. BAYS, WSBA #43025
      KRISTIN BENESKI, WSBA #45478
11    ANDREW R.W. HUGHES, WSBA #49515
      CRISTINA SEPE, WSBA #53609
12    Assistant Attorneys General
      EMMA GRUNBERG, WSBA #54659
13    TERA M. HEINTZ, WSBA #54921
      (application for admission forthcoming)
14    KARL D. SMITH, WSBA #41988
      Deputy Solicitors General
15    800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
16    (206) 464-7744
      noah.purcell@atg.wa.gov
17           Attorneys for Plaintiff State of Washington
18
      JEFFREY BOSSERT CLARK
19    Acting Assistant Attorney General
20    ERIC R. WOMACK
      Assistant Director, Federal Programs Branch
21
      /s/ Joseph E. Borson
22


                                                                ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                      5                   Complex Litigation Division
     [PROPOSED]                                                      800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
     NO. 20-03127-SAB                                                       (206) 464-7744
 Case 1:20-cv-03127-SAB   ECF No. 102   filed 10/30/20   PageID.2932 Page 6 of 7




1     JOSEPH E. BORSON (Va. Bar No. 85519)
      KUNTAL CHOLERA
2     ALEXIS ECHOLS
      DENA M. ROTH
3     JOHN ROBINSON
      Trial Attorneys
4     U.S. Department of Justice
      Civil Division, Federal Programs Branch
5     1100 L. Street, NW
      Washington D.C. 20005
6     (202) 514-1944
      Joseph.Borson@usdoj.gov
7            Attorneys for Defendants

8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                             ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                   6                   Complex Litigation Division
     [PROPOSED]                                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     NO. 20-03127-SAB                                                    (206) 464-7744
 Case 1:20-cv-03127-SAB   ECF No. 102    filed 10/30/20   PageID.2933 Page 7 of 7




1                           DECLARATION OF SERVICE

2           I hereby declare that on this day I caused the foregoing document to be

3     electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4     which will serve a copy of this document upon all counsel of record.

5           DATED this 30th day of October, 2020, at Tumwater, Washington.

6
                                   /s/ Jennifer D. Williams
7                                  JENNIFER D. WILLIAMS
                                   Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                              ATTORNEY GENERAL OF WASHINGTON
     ORDER RE ELECTION MAIL                    7                   Complex Litigation Division
     [PROPOSED]                                                    800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104
     NO. 20-03127-SAB                                                     (206) 464-7744
